UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 11/30/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New York AMT-Free Municipal Bond Fund ANNUAL REPORT November 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 21 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Information About the Renewal of the Fund’s Management Agreement 35 Board Members Information 39 Officers of the Fund 41 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus New York AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus New York AMT-Free Municipal Bond Fund, covering the 12-month period from December 1, 2015 through November 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over the reporting period despite bouts of market volatility stemming from various global economic developments. In December 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp stock market declines in January 2016, but equities began to rally in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality sovereign bonds moved lower over much of the reporting period due to robust investor demand for current income, but yields surged higher after the election amid expectations of rising interest rates. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation December 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from December 1, 2015 through November 30, 2016, as provided by Thomas Casey and Daniel Rabasco, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended November 30, 2016, Dreyfus New York AMT-Free Municipal Bond Fund’s Class A shares produced a total return of –0.58%, Class C shares returned –1.33%, Class I shares returned –0.33%, and Class Y shares returned –0.30%. 1 In comparison, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within New York, provided a total return of –0.22% for the same period. 2 Municipal bonds produced mild losses, on average, amid heightened market volatility late in the reporting period. A relatively long average duration during the market downturn dampened the fund’s results compared to its benchmark. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal, New York state, and New York City income taxes to the extent consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, New York State, and New York City personal income taxes. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund will invest at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years, but the fund may invest in individual securities of any maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Supply-and-Demand Dynamics Fueled Market Volatility In the wake of worries early in the reporting period regarding global economic instability and a December 2015 increase in short-term U.S. interest rates, financial markets generally rallied throughout the spring of 2016. Investor sentiment improved as commodity prices rebounded from depressed levels, monetary policymakers delayed additional short-term rate hikes, and inflationary pressures remained muted. Meanwhile, income-oriented investors in a low interest rate environment reached for the competitive after-tax yields provided by municipal bonds, driving their prices higher and yields lower. However, changing supply-and-demand dynamics derailed the market rally later in the summer when issuers came to market with a flood of new municipal securities in anticipation of another rate hike. Market declines accelerated in November as investor demand faltered in response to uncertainty surrounding changes in tax and fiscal policies from a newly elected presidential administration. By the end of the reporting period, municipal bonds generally gave back their previous gains. Nonetheless, a growing U.S. economy continued to support sound credit conditions for most municipal bond issuers. Several states and municipalities face pressure from underfunded pension 3 DISCUSSION OF FUND PERFORMANCE (continued) systems, but most — including New York State and New York City — have benefited from rising tax revenues and balanced operating budgets. Interest Rate Strategies Dampened Fund Results The fund’s relative results were constrained to a degree by its relatively long average duration and a focus on longer maturities, strategies that caused it to participate more fully in the market’s declines later in the reporting period. In addition, some of the fund’s holdings lagged market averages, including bonds backed by hospitals, special taxes, education institutions, and essential municipal services such as water and sewer facilities. On the other hand, the fund benefited during the reporting period from an emphasis on BBB- and A-rated municipal bonds. The fund achieved particularly attractive results from revenue-backed bonds issued on behalf of airports and public power facilities. While bonds backed by the states’ settlement of litigation with U.S. tobacco companies proved helpful overall, these securities were hit hard during the market downturn. A More Opportunistic Investment Posture As of the reporting period’s end, the municipal bond market has remained volatile in light of political changes, expectations of another rate hike in December 2016, and the increase in municipal bond issuance volumes. Yet, we believe that recent market weakness may have been more severe than is warranted by a growing U.S. economy and an environment of generally strong municipal credit characteristics. Therefore, we have adopted a more opportunistic investment posture, taking advantage of bouts of market weakness to purchase attractively valued revenue bonds in areas of the New York market that, in our analysis, are fundamentally strong and provide competitive yields. December 15, 2016 Bonds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal securities is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal securities. Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation, and the rating of the issue. Changes in economic, business, or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-New York residents. Capital gains, if any, are fully taxable. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Bloomberg Barclays U.S. Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. As of August 24, 2016, the fund’s benchmark, the Barclays Municipal Bond Index, was renamed the Bloomberg Barclays U.S. Municipal Bond Index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus New York AMT-Free Municipal Bond Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Bloomberg Barclays U.S. Municipal Bond Index † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares), not reflecting the applicable sales charges for Class A shares. The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus New York AMT-Free Municipal Bond Fund on 11/30/06 to a $10,000 investment made in the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in New York municipal securities and the fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 11/30/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 12/31/86 -5.03% 1.95% 2.87% without sales charge 12/31/86 -0.58% 2.90% 3.34% Class C shares with applicable redemption charge † 9/11/95 -2.30% 2.11% 2.56% without redemption 9/11/95 -1.33% 2.11% 2.56% Class I shares 12/15/08 -0.33% 3.15% 3.52% †† Class Y shares 7/1/13 -0.30% 3.05% †† 3.42% †† Bloomberg Barclays U.S. Municipal Bond Index -0.22% 3.43% 4.09% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares), not reflecting the applicable sales charges for Class A shares. The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York AMT-Free Municipal Bond Fund from June 1, 2016 to November 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .93% for Class A, 1.68% for Class C, .67% for Class I and .62% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS November 30, 2016 Long-Term Municipal Investments - 100.6% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.5% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.25 11/15/17 3,500,000 a 3,646,055 Build New York City Resource Corporation, Revenue (The New York Methodist Hospital Project) 5.00 7/1/29 650,000 720,161 Build New York City Resource Corporation, Revenue (YMCA of Greater New York Project) 5.00 8/1/40 1,000,000 1,083,270 Dutchess County Local Development Corporation, Revenue (Health Quest Systems, Inc. Project) 4.00 7/1/41 4,585,000 4,424,617 Glen Cove Local Economic Assistance Corporation, Revenue (Garvies Point Public Improvement Project) 0.00 1/1/45 6,000,000 b 1,011,840 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,241,794 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 2,500,000 2,820,950 Long Island Power Authority, Electric System General Revenue 1.25 11/1/18 1,000,000 c 1,004,450 Long Island Power Authority, Electric System General Revenue 5.00 9/1/34 1,500,000 1,653,690 Long Island Power Authority, Electric System General Revenue 5.00 9/1/36 1,000,000 1,105,560 Long Island Power Authority, Electric System General Revenue 5.00 9/1/37 1,700,000 1,869,201 Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 3,000,000 a 3,323,610 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 3,000,000 3,452,880 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/23 1,000,000 1,144,440 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,500,000 2,838,975 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 575,000 632,684 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 5,000,000 5,646,600 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/32 5,000,000 5,599,800 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 3,000,000 3,323,220 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/37 4,000,000 4,415,760 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 1,755,000 1,939,135 8 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.5% (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/43 6,210,000 6,857,455 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/44 2,000,000 2,250,120 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 5.00 11/15/17 1,000,000 a 1,038,860 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 110,000 a 121,392 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 1,315,000 a 1,451,181 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/51 5,000,000 5,357,350 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/25 2,420,000 2,680,029 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 1,000,000 1,088,750 Nassau County Local Economic Assistance Corporation, Revenue (Winthrop-University Hospital Association Project) 5.00 7/1/42 1,000,000 1,063,990 New York City, GO 5.25 9/1/25 1,000,000 1,066,110 New York City, GO 5.00 8/1/27 5,000,000 5,824,250 New York City, GO 5.00 8/1/28 4,000,000 4,533,320 New York City, GO 5.00 8/1/29 5,000,000 5,614,500 New York City, GO 5.00 8/1/31 4,000,000 4,506,360 New York City, GO 5.00 8/1/32 3,940,000 4,483,484 New York City, GO 5.00 10/1/32 730,000 814,388 New York City, GO 5.00 8/1/33 12,240,000 13,672,447 New York City, GO 5.00 8/1/37 3,500,000 3,924,305 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 4,702,421 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 5,000,000 5,551,750 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 5,000,000 5,716,100 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.5% (continued) New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,303,750 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,000,000 2,258,780 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/38 3,595,000 4,057,964 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,211,453 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,714,775 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/45 4,000,000 4,435,200 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/40 3,000,000 3,337,140 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/43 5,000,000 5,507,650 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 2,000,000 2,257,600 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/38 3,000,000 3,291,390 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/40 4,000,000 4,440,440 New York City Trust for Cultural Resources, Revenue (American Museum of Natural History) 5.00 7/1/32 4,210,000 4,725,767 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 4.00 4/1/31 2,500,000 2,622,300 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Credit Support Agreement; SONYMA) 5.00 11/15/40 1,250,000 1,375,937 10 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.5% (continued) New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/47 4,000,000 b 1,063,560 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/50 8,000,000 b 1,836,640 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 1,000,000 1,040,670 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 3,000,000 3,302,070 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 2,000,000 2,227,420 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 5,000,000 d 5,081,600 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,000,000 2,343,060 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,835,773 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,003,410 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 745,000 781,080 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 600,000 629,058 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,201,880 New York State Dormitory Authority, Revenue (Fordham University) 5.00 7/1/41 1,000,000 1,104,930 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/40 1,000,000 1,083,370 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/23 1,350,000 1,548,450 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Prerefunded) 5.50 7/1/19 2,320,000 a 2,556,362 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.5% (continued) New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/32 500,000 553,745 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/34 2,500,000 2,765,425 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.50 7/1/20 2,500,000 a 2,833,775 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 2,152,040 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/45 3,540,000 3,870,317 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/43 1,300,000 1,400,789 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) (Prerefunded) 5.50 5/1/19 2,000,000 a 2,194,060 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,577,685 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/45 1,400,000 d 1,475,292 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 2,000,000 2,289,460 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 6.00 7/1/18 5,250,000 a 5,640,390 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/43 2,500,000 2,731,100 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,143,640 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 2,000,000 2,176,160 New York State Dormitory Authority, Revenue (The New School) (Prerefunded) 5.25 7/1/20 2,500,000 a 2,812,100 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,308,280 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 1,906,356 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 5,000,000 5,738,500 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/39 2,000,000 2,218,360 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/26 3,000,000 3,554,460 12 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.5% (continued) New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/44 3,000,000 3,303,480 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/30 2,000,000 2,225,600 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.67 4/1/34 2,000,000 c 2,000,000 New York State Energy Research and Development Authority, PCR (Niagara Mohawk Power Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.51 12/1/25 5,000,000 c 4,812,500 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/27 2,810,000 3,294,894 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,727,794 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/41 5,000,000 5,651,500 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 5/15/30 2,000,000 2,288,780 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 375,000 390,472 New York State Power Authority, Revenue 5.00 11/15/31 1,000,000 1,133,100 New York State Thruway Authority, General Revenue 5.00 1/1/42 1,500,000 1,620,645 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,195,500 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 1/1/41 1,000,000 1,095,470 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,755,300 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Prerefunded) 5.00 10/1/18 2,500,000 a 2,675,525 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.5% (continued) New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) (Prerefunded) 5.25 9/15/17 1,500,000 a 1,552,365 Niagara Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/34 2,000,000 2,175,940 Niagara Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/40 1,750,000 1,892,170 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) (Prerefunded) 5.13 7/1/19 1,750,000 a 1,915,917 Port Authority of New York and New Jersey, (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 5,501,800 Port Authority of New York and New Jersey, (Consolidated Bonds, 179th Series) 5.00 12/1/25 2,000,000 2,340,140 Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 3,000,000 3,497,760 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/36 2,500,000 2,819,500 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/39 2,000,000 2,245,340 Port Authority of New York and New Jersey, (Consolidated Bonds, 93rd Series) 6.13 6/1/94 1,955,000 2,362,754 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,267,740 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 1,000,000 1,166,780 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 1,000,000 1,114,340 Suffolk Tobacco Asset Securitization Corporation,
